
	

113 HR 4191 IH: Quicker Veterans Benefits Delivery Act
U.S. House of Representatives
2014-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4191
		IN THE HOUSE OF REPRESENTATIVES
		
			March 11, 2014
			Mr. Walz (for himself, Mr. Barber, Mr. Denham, Ms. Esty, Ms. Frankel of Florida, Ms. Kuster, and Mr. O’Rourke) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to improve the treatment of medical evidence provided by
			 non-Department of Veterans Affairs medical professionals in support of
			 claims for disability compensation under the laws administered by the
			 Secretary of Veterans Affairs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Quicker Veterans Benefits Delivery Act.
		2.Treatment of medical evidence provided by non-Department of Veterans Affairs medical professionals
			 in support of claims for disability compensation
			(a)Acceptance of reports of private physician examinationsSection 5125 of such title is amended—
				(1)by striking For purposes and inserting (a) In general.—;
				(2)by striking may and inserting shall; and
				(3)by adding at the end the following new subsection:
					
						(b)Sufficiently complete definedFor purposes of a report described in subsection (a), the term sufficiently complete means competent, credible, probative, and containing such information as may be required to make a
			 decision on the claim for which the report is provided..
				(b)Effective dateThe amendment made by subsection (a) shall apply with respect to medical evidence submitted after
			 the date that is 90 days after the date of the enactment of this Act.
			3.Report on progress of Acceptable Clinical Evidence initiative
			(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to
			 the Committee on Veterans’ Affairs of the Senate and the Committee on
			 Veterans’ Affairs of the House of Representatives a report on the progress
			 of the Acceptable Clinical Evidence initiative of the Department of
			 Veterans Affairs in reducing the necessity for in-person disability
			 examinations and other efforts to comply with the provisions of section
			 5125 of title 38, United States Code, as amended by section 2.
			(b)Contents of reportThe report required by subsection (a) shall include the following:
				(1)The number of claims eligible for the Acceptable Clinical Evidence initiative during the period
			 beginning on the date of the enactment of this Act, disaggregated by
			 fiscal year.
				(2)The total number of claims eligible for the Acceptable Clinical Evidence initiative that required a
			 medical examiner of the Department to supplement the evidence with
			 information obtained during a telephone interview with a claimant.
				(3)Information on any other initiatives or efforts of the Department to further encourage the use of
			 private medical evidence and reliance upon reports of a medical
			 examination administered by a private physician if the report is
			 sufficiently complete to be adequate for the purposes of adjudicating a
			 claim.
				(4)The anticipated impact on the timeline and accuracy of a decision on a claim for benefits under
			 chapter 11 or 15 of title 38, United States Code, if the Secretary were
			 prohibited from requesting a medical examination in the case of a claim in
			 support of which a claimant submits medical evidence and a medical opinion
			 provided by a private physician that is competent, credible, probative,
			 and otherwise adequate for the purpose of making a decision on that claim.
				(5)Recommendations on how the Department can measure, track, and prevent the ordering of unnecessary
			 medical examinations when the provision by a claimant of a medical
			 examination administered by a private physician in support of a claim for
			 benefits under chapter 11 or 15 of title 38, United States Code, is
			 adequate for the purpose of making a decision on that claim.
				4.Annual reportNot later than March 1 of each year, the Secretary of Veterans Affairs shall submit to Congress a
			 report that includes, for the calendar year preceding the year in which
			 the report is submitted, the following for each regional office of the
			 Department of Veterans Affairs:
			(1)The number of times a veteran who submitted private medical evidence in support of a claim for
			 compensation or pension under the laws administered by the Secretary was
			 scheduled for an examination performed by Department personnel because the
			 private medical evidence submitted was determined to be unacceptable.
			(2)The most common reasons why private medical evidence submitted in support of claims for benefits
			 under the laws administered by the Secretary was determined to be
			 unacceptable.
			(3)The types of disabilities for which claims for benefits under the laws administered by the
			 Secretary were mostly commonly denied when private medical evidence was
			 submitted.
			
